Citation Nr: 0111996	
Decision Date: 04/26/01    Archive Date: 05/01/01

DOCKET NO.  00-14 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to the initial assignment of a rating in excess 
of 50 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1967 to May 
1969.

This case is currently before the Board of Veterans' Appeals 
(BVA or Board) on appeal from a rating decision issued in May 
1998 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma, which granted service 
connection for PTSD and assigned a 50 percent rating, 
effective from July 18, 1997.  The veteran appeals for the 
assignment of a higher rating.

The veteran testified at a videoconference hearing before the 
undersigned Board Member in October 2000.


REMAND

A preliminary review of the record discloses that additional 
action by the RO is required before further Board review of 
the claim.  In this regard, the Board notes that, after the 
appeal was certified to the Board, the veteran and his 
representative submitted additional relevant medical evidence 
dated in October 2000 without a waiver of initial RO review 
of that evidence.  Accordingly, this case must be returned to 
the RO for initial consideration of this evidence and 
preparation of a supplemental statement of the case.  See 
38 C.F.R. § 20.1304(c) (2000).

During the pendency of the veteran's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000 (Act) became law.  Pub. L. 106-475, 
114 Stat. 2096 (2000).  This liberalizing legislation is 
applicable to the veteran's claim.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  The Act provides that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  As explained below, there is a further duty to 
assist the veteran with the development of his claim.  

In reviewing the record, the Board notes that the veteran has 
been afforded two VA psychiatric examinations in recent years 
(August 1999 and January 2000).  However, in a subsequently 
dated VA outpatient clinic record (May 2000), a psychologist 
opined that the veteran's psychiatric condition appeared to 
be getting worse with the onset of summer.  The veteran 
subsequently testified at a Board video hearing in October 
2000, in essence, that his PTSD had recently increased in 
severity.  While an August 2000 VA outpatient clinic note 
indicated that his GAF scale score had remained stable, in 
view of the other evidence of possible increased disablement, 
it is the Board's judgment that he should be afforded another 
VA psychiatric examination.  

The record indicates that the veteran continues to be 
followed by VA for evaluation and treatment of his PTSD.  
(See, for example, outpatient clinic note dated in August 
2000, which refers to ongoing treatment at the Tulsa Vet 
Center.)  Any additional recent VA treatment records should 
also be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992); 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992). 

Accordingly, this matter is REMANDED for the following 
actions:

1.  The RO should obtain copies of the 
veteran's treatment records from the 
Tulsa Vet Center and any additional VA 
inpatient and outpatient psychiatric 
treatment records that may be available.  
The RO should also ask the veteran to 
identify any other sources of VA or non-
VA psychiatric treatment in recent years.  
The RO should obtain copies of the 
related medical records that are not 
already in the claims file and associate 
them with the record.

2.  Thereafter, the RO should have the 
veteran undergo a VA examination to 
determine the severity of his PTSD.  The 
claims folder should be provided to and 
reviewed by the psychiatrist in 
conjunction with the examination.  The 
examiner should note the presence or 
absence of the various signs and symptoms 
which are listed in the rating criteria 
for PTSD (see 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2000)).  The 
psychiatrist should assess the degree of 
occupational and social impairment due to 
PTSD (to the exclusion of other medical 
problems); a Global Assessment of 
Functioning (GAF) scale score should be 
assigned due solely to PTSD.

3. The RO is requested to review the file 
and undertake any additional development 
necessary to comply with the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475 (2000) (to be codified at 
38 U.S.C. §§ 5100-5103A, 5106-7, 5126).  

4.  Thereafter, the RO should review the 
record and adjudicate the claim for the 
assignment of a rating in excess of 50 
percent for PTSD.  If the benefit sought 
is denied, the veteran and his 
representative should then be furnished 
an appropriate supplemental statement of 
the case, which addresses all additional 
evidence, including the medical evidence 
received by the Board in January 2001 and 
any additional evidence obtained pursuant 
to this remand, and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The purpose of this REMAND is to accomplish additional 
development, and to afford the veteran due process of law.  
The Board intimates no opinion, either favorable or 
unfavorable, as to the ultimate outcome of this appeal.  No 
action is required of the veteran until he is notified by the 
RO. 



The appellant and his representative have the right to submit 
additional evidence and argument on the matter remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

